PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/130,183
Filing Date: 13 Sep 2018
Appellant(s): Taiwan Semiconductor Manufacturing Co., Ltd.



__________________
David W. Potashnik
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11 February 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12 October 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Rejection of claim 1-2, 8-10 and 24 under 35 USC 103
Argument (Ai):  The cited prior art, considered individually and/or in combination, does not establish a cleaning chamber equipped with flow controllers that are configured to provide hydrogen gas at a first time prior to formation of a copper diffusion barrier to the cleaning chamber to remove contaminants from a trench region of a wafer; and that are further configured to provide a halogen gas at a second time after the first time to the cleaning chamber to remove copper overhangs from uppermost regions of the trench region of the wafer, as recited in claim 1.
In particular, Appellee has argued the following:
“The pending office action fails to allege how the primary reference, Castle, establishes this feature in any regard; and Appellant contends that Castle fails to teach or suggest this feature.  With regards to Wood, the pending Final Office Action states as follows:  
Wood et al. discloses the provision of one or more flow valves (i.e. flow controllers) for the purpose of obtaining a desired gas flow (see, e.g., paras 49 and 56). Additionally, Examiner notes that the courts have ruled the following with respect to duplication of parts: the mere duplication of parts has no patentable significance unless a new an unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Final Office Action of 10/12/2021, p. 3, item 9.

	However, the cited paras 49 and 56 of Wood et al. do not establish the features of claim 1”.
	 
Response (i): 
Regarding the features of claim 1 that appear to be at issue here, Appellant notes that the only instance of Appellee’s original disclosure that discusses the “flow controllers” is as follows (emphasis added).
 “[0027] Upper chamber 221 includes a plasma generator. In most embodiments, the plasma generator includes a radio frequency (RF) power source 223. The RF power source 223 can be, for example, a 13.56 MHz source with a capacity up to 500W. In most embodiments, cleaning chamber 205 is equipped with flow controllers (not shown) for each of the process gases 220. Process gases 220 include all the gases required for the processes performed in cleaning chamber 205. In most embodiments, barrier-seed tool 200 includes a controller for regulating the pressure in upper chamber 221 and throughout clean chamber 205.”
So, there is no disclosure that the flow controllers are specifically configured to perform the particular method steps that are now being claimed.  Rather, the disclosure seems to suggest merely that one can provide flow controllers for each of the gases to control the same.  This structural feature and the broadly claimed functionality associated therewith are met by the relied upon prior art.  The features Appellant argues are missing from the prior art teachings, relating to the type, timing and sequencing of gases have been considered undistinguishing intended use.  Additionally, a flow controller as disclosed by the prior art, Wood et al., would be capable of performing these intended uses and also duplicated as claimed. 
Argument (Aii):  The “configured to” language of the claims requires structure that is designed to or configured to accomplish a specified objective, and is not “intended use language”.
As detailed above, Appellee has considered the language at issue as being substantially drawn to an intended use of the flow controllers, an intended use the prior art is capable of performing.  However, assuming there is additional structure necessary to perform the intended use, as argued by Appellant, there does not appear to be any additional disclosed or claimed structure besides the generic flow controller, wherein provision thereof is addressed by the relied upon prior art.  All disclosed structure has been addressed.  Previously in the examination process, Appellant was invited to clarify what structural feature was not addressed.  No response has been given previously, nor does any response appear to be given here as an answer to that question.  Once again Appellant is invited to state what structure is missing from the relied upon prior art and/or has not been addressed in the previous rejections.  Appellant’s arguments continue to appear to be that by merely adding a term like “configured”, regardless of any supporting disclosure as to how the ‘configured” language is meant to be applied and/or distinguish over a similarly disclosed apparatus feature, the disclosure of a relied upon prior art reference may be overcome.  Appellee disagrees.  
Appellant has pointed to paragraphs 13 and 14 which state:  
[0013] It has been observed that the copper seed layer formed by a typical copper barrier layer and copper seed layer deposition (barrier- seed) tool tends to form overhangs proximate the entrances (openings) of trenches and holes. When critical dimensions are 32 nm or less, these overhangs tend to be significant in the sense of materially diminishing the quality of gap fill from subsequent electroplating. A typical barrier-seed tool will have a copper seed layer deposition chamber that can perform an ion bombardment with Ar or Cu that is effective for reducing these overhangs. But it has been observed that ion bombardment of this type can damage low-k dielectrics. 
[0014] The present disclosure provides an alternative method for reducing the overhang in a barrier-seed tool and provides a barrier-seed tool adapted to implement that method. A cleaning chamber of the tool is supplied with process gases and an ion filter enabling the overhang to be etched quickly and in a selective manner using low energy halogen ions. 
Appellee accepts this description of the disclosed invention, but finds that a fair interpretation thereof does not necessarily entitle Appellant to ascribe the detailed method as structureal features of the claimed apparatus.   Rather the fairest interpretation of this description is that a tool, as set forth in the claims at issue, and provided with a central chamber, a chamber capable of copper diffusion barrier deposition, a chamber of copper seed layer deposition, a cleaning chamber with a first volume, second volume, ion filter and flow controllers as originally disclosed is a tool capable of the claimed method.  
Appellee does not dispute any of the method steps attributed to the disclosed invention that may be performed by the apparatus of the presently claimed invention as an intended use thereof, but does dispute that the steps in and of themselves contribute to the structure of the claimed apparatus.
Appellant also states “…the cited prior art does not establish the various temporal, functional and/or structural relationships required by the claims”.  Examiner once again disagrees and points out that all of these features are addressed in the final rejection.  Appellant has not pointed to any feature of which the overall apparatus or flow controllers of the relied upon prior art would not be capable.  Appellee has not disregarded any feature of the claimed invention.  Rather, Appellee’s interpretation of the claimed invention does not impart a disclosed method as part of a claimed apparatus configured for a specific purpose without any evidence that the disclosed structures or any other implicitly provided feature necessitates the same.
(ii) Appellant also argues that flow controllers being configured to provide the recited functionality is in fact structure.  Again, Appellee does not disagree that the flow controllers are structure.  However, there is no additional structure beyond a generic flow controller disclosed by the prior art, such that the functionality that Appellant wishes to patent has been considered as an intended use.  
Regarding the evidence appendix, Appellee notes that as the information is only being presented as part of an appeal brief, it has not been considered in any previous rejection of the previous claims.  Additionally, based on a preliminary viewing of the information, Appellee is not convinced that what appears to detail a commercially known mass flow controller, provides evidence beyond the mere fact that in some instances a flow controller may include the features disclosed in the brochure and that the mass flow controller may be used to implement desired methods (i.e. .  
Appellee disagrees that the claim language at issue has not been given patentable weight.   It has been given patentable weight.  Each of the claim features has been given the appropriate patentable weight based on the claim construction and the supporting disclosure.  However, the weight thereof has not been found to be equivalent or suggestive of a structure particularly configured to perform a particular method and method steps that Appellant argues are part of the structure of the apparatus.  Again, Appellant is invited to point out what underlying structure, mechanical components, hardware, software and/or mix thereof is included as part of their disclosed invention.
Rejection of claim of claims 12-15 and 21-23 under 35 USC 103
(!)Appellee notes that in the final rejection mailed 13 July 2021, Hautaula was not relied upon in rejecting the claims at issue.  Rather, Ichiki was relied upon to address amended and added claim  features with respect to the ion filter.  Nevertheless, the arguments are addressed below to the degree possible, as they are substantially drawn to an intended use of the apparatus, similar to what is presented above.
Argument (Bi):  The cited art, considered individually and/or in combination, does not establish the features recited in Claim 12.
Response:  Similar to above the features which Appellee relies upon appear to be features related to an intended use of the apparatus wherein the relied upon prior art teaches all the structural features of the claimed apparatus and has been considered capable of providing the intended use.  In particular it is noted that the flow of gas is provided by the flow controllers as detailed above.  Regarding, moving the wafer from one chamber to another, as detailed in the office action, Castle implicitly teach movement capability of a wafer between chamber through a central area of the tool.  And, Wood et al. discloses a central transfer area in Fig. 3 between chamber which configured and arranged for transfer of a wafer between chambers at a periphery thereof.  
Again, as detailed above, all features have been given patentable weight.  As in the above analysis, all claimed or implicitly claimed structures are believed to have been addressed.
Regarding reference to MPEP 2173.04, Appellant agrees that breadth of a claims is not to be equated with indefiniteness.  No indefiniteness rejections are provided as part of the final rejection or addressed here.  Rather, the claims have been interpreted broadly in accordance with the breadth and non-specificity of the original disclosure.  The relied upon prior art as disclosed is capable of flow control of gases and movement of a wafer as intended and as detailed above.  Again, Appellant is invited to clarify what structure or functionality exactly is claimed that is not found in or capable of being provided by the relied upon prior art.    
Argument (Bii):  In supplementation of the issues addressed above, although the feature of “a controller” is no longer recited as a feature of claims 12, 21 and 24, is also noted that each of Castle and Wood disclose an overall controller to control the overall apparatus, which would necessarily include control of the claimed flow controllers and control of a movement of a substrate to be processed between chambers as disclosed in Castle, Wood and Ichiki.  For example, Castle et al. discloses a controller (52) to control the overall apparatus including movement of the substrate between the chambers through the apparatus and flows of process gases to the processing chambers (see, e.g., column 8, row 40 through column 10, row 28). Wood et al. also discloses a controller (300) to control the overall apparatus, which may be part of a multi-chamber apparatus (see, e.g., paras. 58-65), wherein the controller may control, without limitation, gas flow rates induce movement of the substrate through the apparatus.  

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/KARLA A MOORE/Primary Examiner, Art Unit 1716

                                                                                                                                                                                                        Conferees:
/PARVIZ HASSANZADEH/Supervisory Patent Examiner, Art Unit 1716

/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                                

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.